Citation Nr: 1647970	
Decision Date: 12/23/16    Archive Date: 01/06/17

DOCKET NO.  13-11 530	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUES

1. Entitlement to a rating in excess of 10 percent for a lumbosacral strain from December 3, 2012 to December 18, 2013.

2. Entitlement to a rating in excess of 20 percent for a lumbosacral strain from December 19, 2013 to April 15, 2016.

3. Entitlement to a rating in excess of 40 percent for a lumbosacral strain since April 16, 2016.

4. Entitlement to total disability rating based on individual unemployability. 


REPRESENTATION

Appellant represented by:	Georgia Department of Veterans Services



WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Joseph Montanye, Associate Counsel 


INTRODUCTION

The Veteran served on active duty from November 1977 to November 1981, and from February 1982 to February 2000.
 
This case comes to the Board of Veterans' Appeals (Board) on appeal from a September 2009 rating decision by the Atlanta, Georgia Department of Veterans Affairs (VA) Regional Office (RO).
 
In October 2015, the Veteran testified at a video conference hearing before the undersigned.  In December 2015, the Board denied entitlement to an increased rating for a lumbosacral strain prior to December 3. 2012, and remanded the issue of entitlement to an increased rating since that date.

In April 2016, VA granted a 20 percent rating for a lumbosacral strain from December 19, 2013, and a 40 percent rating for that disorder since April 16, 2016.  The appellant's appeal not having been assigned the highest rating possible continues.  

This appeal was processed using the Veterans Benefits Management System and Virtual VA paperless claims processing systems.  Accordingly, any future consideration of the appellant's case should be applied to those electronic records.  

The issue of entitlement to a total disability evaluation based on individual unemployability due to service connected disorders is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1. From December 3, 2012 to December 4, 2013, the Veteran's lumbosacral strain was not manifested by forward thoracolumbar flexion less than 61 degrees; a combined range of thoracolumbar motion less than 121 degrees; or by muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.

2. From December 5, 2013 to April 15, 2016, the Veteran's lumbosacral strain was manifested by forward thoracolumbar flexion less than 61 degrees, but not by forward thoracolumbar flexion to 30 or less degrees.

3. Since April 16, 2016, the Veteran's lumbosacral strain has not been manifested by unfavorable ankylosis of the entire thoracolumbar spine or by incapacitating episodes.


CONCLUSIONS OF LAW

1.  The criteria for an evaluation in excess of 10 percent for a lumbosacral strain from December 3, 2012 to December 4, 2013 were not met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2015); 38 C.F.R. §§ 3.102, 3.159, 3.321(b), 4.1, 4.2, 4.3, 4.7, 4.10, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5237 (2015).

2.  Effective December 5, 2013 the criteria for a 20 percent rating for a lumbosacral strain were met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.159, 3.321(b), 4.1, 4.3, 4.7, 4.10, 4.40, 4.45, 4.71a, Diagnostic Code 5237.

3.  The criteria for an evaluation in excess of 20 percent for a lumbosacral strain, for the period between December 5, 2013 and April 15, 2016, have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.159, 3.321(b), 4.1, 4.3, 4.7, 4.10, 4.40, 4.45, 4.71a, Diagnostic Code 5237.

4.  The criteria for an evaluation in excess of 40 percent for a lumbosacral strain since April 16, 2016 have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.159, 3.321(b), 4.1, 4.3, 4.7, 4.10, 4.40, 4.45, 4.71a, Diagnostic Code 5237.


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act (VCAA)

With respect to the Veteran's claim herein, VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2015); see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).

VA has fulfilled its duty to assist the Veteran in obtaining identified and available evidence needed to substantiate the claims, such as VA treatment records, and, as warranted by law, affording VA examinations.  The Veteran was provided with a hearing before the Board in October 2015, and a transcript of that hearing has been associated with the claims file.  At this hearing, the undersigned Veterans Law Judge explained the issue on appeal and asked questions designed to elicit evidence that may have been overlooked with regard to the claim.  These actions provided an opportunity for the Veteran and his representative to introduce material evidence and pertinent arguments in compliance with 38 C.F.R. § 3.103 (2015).  

As noted above, the issues of entitlement to a higher disability rating for lumbosacral strain since December 3, 2012 was remanded in December 2015 for additional development.  All indicated relevant evidence, including a response from the Social Security Administration, VA treatment records, and private medical records have been requested and acquired.  The medical evidence available has been reviewed, and associated with the claims file.  The Veteran was afforded a new VA examination in April 2016 and the report of this examination has been reviewed and associated with the claims file.  The Board finds that there has therefore been substantial compliance with the prior remand directives, fulfilling the duty to assist.  See Stegall v. West, 11 Vet. App. 268 (1998).

Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by the Veteran or obtained on his behalf be discussed in detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the claims and what the evidence in the claims file shows, or fails to show, with respect to the claims.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  

Relevant Laws and Regulations

Disability ratings are determined by applying a schedule of ratings that is based on average impairment of earning capacity.  Separate diagnostic codes identify the various disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4 (2015).  Each disability must be viewed in relation to its history and the limitation of activity imposed by the disabling condition should be emphasized.  38 C.F.R. § 4.1.  Examination reports are to be interpreted in light of the whole recorded history, and each disability must be considered from the point of view of the appellant working or seeking work.  38 C.F.R. § 4.2. 

Where there is a question as to which of two disability evaluations shall be applied, the higher evaluation is to be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating is to be assigned.  38 C.F.R. § 4.7.

While regulations require a review of the recorded history of a disability by the adjudicator to ensure an accurate evaluation, the regulations do not give past medical reports precedence over the current medical findings.  Where an increase in the disability rating is at issue, the present level of the Veteran's disability is the primary concern.  Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  Staged ratings are appropriate for an increased rating claim whenever the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.  See Hart v. Mansfield, 21 Vet. App. 505 (2007).

In determining the appropriate rating for musculoskeletal disabilities, particular attention is focused on functional loss of use of the affected part.  Factors of joint disability include increased or limited motion, weakened movement, excess fatigability, incoordination, and painful movement, including during flare-ups and after repeated use.  DeLuca v. Brown, 8 Vet. App. 202, 206-08 (1995); 38 C.F.R. § 4.45.  A finding of functional loss due to pain must be supported by adequate pathology and evidenced by the visible behavior of the claimant.  38 C.F.R. § 4.40.  

"Pain itself does not rise to the level of functional loss as contemplated by the VA regulations applicable to the musculoskeletal system."  Mitchell v. Shinseki, 25 Vet. App. 32, 38 (2011).  Pain in a particular joint may result in functional loss, but only if it limits the ability to perform the normal working movements of the body with normal excursion, strength, speed, coordination, or endurance.  Id.; 38 C.F.R. § 4.40.  Under 38 C.F.R. § 4.59, painful joints are entitled to at least the minimum compensable rating for the joint.

In adjudicating a claim for VA benefits, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  38 U.S.C.A. § 5107(b).  VA is to resolve any reasonable doubt in the Veteran's favor.  38 C.F.R. § 3.102.  

The applicable criteria for evaluating disability of the spine provide a single set of criteria for rating conditions of the spine, the General Rating Formula for Disease and Injuries of the Spine (General Rating Formula).  See 38 C.F.R. § 4.71a, Diagnostic Codes 5235 to 5243 (2015).  Disabilities of the spine are to be evaluated under the General Rating Formula for Diseases and Injuries of the Spine or under the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes, whichever method results in the higher evaluation when all disabilities are combined under § 4.25.  38 C.F.R. § 4.71a, Note (6) (2015).  

Under the General Rating Formula for Diseases and Injuries of the Spine, a 10 percent evaluation is assigned when there is forward flexion of the thoracolumbar spine greater than 60 degrees but not greater than 85 degrees; or, combined range of motion of the thoracolumbar spine greater than 120 degrees but not greater than 235 degrees; or, muscle spasm, guarding, or localized tenderness not resulting in abnormal gait or abnormal spinal contour; or, vertebral body fracture with loss of 50 percent or more of the height.  38 C.F.R. § 4.71a.

A 20 percent rating is warranted when forward flexion of the thoracolumbar spine is not greater 60 degrees; when the combined range of motion of the thoracolumbar spine is not greater than 120 degrees; or when muscle spasm or guarding is severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.  Id.

A 40 percent rating is assigned when there is forward flexion of the thoracolumbar spine 30 degrees or less or favorable ankylosis of the entire thoracolumbar spine.  38 C.F.R. § 4.71a.  A 50 percent evaluation is assigned when there is unfavorable ankylosis of the entire thoracolumbar spine.  Id.

Normal thoracolumbar flexion is from zero to 90 degrees; extension is zero to 30 degrees; left and right lateral flexion are zero to 30 degrees; and left and right rotation are zero to 30 degrees.  General Rating Formula for Disease and Injuries of the Spine, 38 C.F.R. § 4.71a, Note 2; Plate V.

There are separate rating criteria for the spine available under Diagnostic Code 5243, for intervertebral disc syndrome, which allows for the assignment of rating criteria based on the frequency and extent of incapacitating episodes.  38 C.F.R. § 4.71a, Diagnostic Code 5243.  An incapacitating episode is defined as "a period of acute signs and symptoms due to intervertebral disc syndrome that requires bed rest prescribed by a physician and treatment by a physician."  Id. at Note (1).  A 20 percent rating is warranted where there are incapacitating episodes of at least two but less than four weeks total duration during the past 12 months.  Id.

Any associated objective neurologic abnormalities, including, but not limited to bowel or bladder impairment, are evaluated separately under an appropriate diagnostic code.  38 C.F.R. § 4.71a, Note (1) (2015).  

The Veteran's only neurological manifestation, diagnosed as radiculopathy of the right lower extremity, has been granted a separate evaluation.  The Veteran has not perfected an appeal to either the rating or effective date of that disorder.  Hence, that disorder will not be further discussed.

Analysis

The Veteran has been service connected for a lumbar strain since March 2000.  His current claim was filed in November 2008.  In an August 2001 rating decision, the RO granted entitlement to service connection and assigned a 10 percent rating for a lumbosacral strain effective March 1, 2000 under 38 C.F.R. § 4.71a, Diagnostic Code 5295 (2001).  

In the matter currently before the Board, the Veteran asserts that his thoracolumbar strain warrants a rating in excess of 10 percent since November 2008, when the Veteran filed his current claim for increased rating.  As noted, in December 2015 the Board continued a 10 percent rating for the period prior to December 3, 2012.  That decision was not appealed, and hence it is final.  38 U.S.C.A. § 7104 (West 2014).

Since the Board's December 2015 decision, the RO has increased the Veteran's disability rating for lumbosacral strain to 20 percent disabling, effective December 19, 2013, and to 40 percent disabling, effective on April 4, 2016.  


Period between December 3, 2012 and December 4, 2013

In April 2013, the Veteran filed an appeal to the Board containing the statement that his lumbosacral strain "should be rated at least 20 percent" because his forward flexion was not greater than 60 degrees.  He stated that he could not bend more than 60 degrees due to the onset of a spasm that locks him in place.  The Veteran also went to numerous VA appointments for his various other disabilities, and regularly reported complaints of low back pain.  There were no other back specific examinations or objective findings relating to range of motion testing during this period. 

The appellant is competent to report his own observations with regard to the severity of his low back disability, including reports of pain and spasms.  See Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).  While lay witnesses are competent to describe experiences and symptoms that result therefrom, because lay persons are not trained in the field of medicine, they are not competent to provide medical opinion evidence as to the current severity of a disability.  Therefore, while the Veteran's lay statements have been considered and discussed by VA examiners and the Board, his contentions are less probative than the medical evidence of record.  

Initially, the Board observes that the current regulations governing the rating warranted are controlling.  In this regard, the regulations governing lumbar disorders were revised effective September 23, 2003.  As this claim stems from a later date only the current regulations are applicable.  

Looking at these VA rating criteria a VA examination on December 3, 2012 showed thoracolumbar flexion to 90 degrees.  The Veteran's flexion when accounting for painful motion was reduced to 70 degrees and his overall combined range of motion was 170 degrees.  While a VA examiner acknowledged that the Veteran had discomfort or pain upon motion, he found no objective clinical evidence of any further limitation of motion following repetitive motion.  Given these findings a 20 percent rating is not in order under the new criteria.  The Veteran was also found to not have intervertebral disc syndrome of the thoracolumbar spine during this period. After having carefully reviewed the evidence of record, the Board finds that the preponderance of the evidence is against entitlement to an evaluation in excess of 10 percent for lumbar strain prior to December 5, 2013.  At no time prior to December 5, 2013 were there range of motion findings which demonstrate the limited range of motion required for the assignment of a rating higher than 10 percent.  

Period between December 5, 2013 and April 13, 2016

Notably, when examined by VA physical therapy on December 5, 2013, active lumbar flexion was between 40 and 50 degrees.  Given that fact, the Board will assign a 20 percent rating effective December 5, 2013.  38 C.F.R. § 4.71a. 

In an April 28, 2016 rating decision, the RO used this information to raise the evaluation for lumbosacral strain to 20 percent disabling for this entire period.  The RO determined that this examination was sufficient to increase his disability rating.  The Board notes that the findings during his VA examination of a reduced range of motion would place the Veteran squarely in the rating category of 20 percent disabling. 

The Veteran worked as a security manager at Robins Air Force Base until February 2016.  In his hearing the Veteran testified that back pain caused difficulties during his job, but he did not have to miss much work due to pain, only "a day here and there" and mainly to attend medical appointments.  The Veteran also noted his use of a back brace and cane, both of which were also used at work.  The Veteran's main complaints regarding how his lumbosacral strain impacted his daily activities centered around picking up and/or playing with his grandson. 

After having carefully reviewed the evidence of record, the Board finds that the preponderance of the evidence is against entitlement to an evaluation in excess of 20 percent for lumbar strain prior to April 14, 2016.  At no time prior to April 14, 2016 were range of motion findings which demonstrate the limited range of motion required for the assignment of a rating higher than 20 percent.  That is, flexion was consistently demonstrated to 31 degrees or greater.

Reports of mild disk bulges are reported on an MRI from November 2013, but there is no diagnosis of intervertebral disc syndrome of the thoracolumbar spine during this period and no reported, qualifying, incapacitating episodes. 

Period since April 4, 2016

The Veteran was provided with a VA examination for his back as directed by the Board remand.  The examination took place on April 16, 2016 and it revealed that the appellant's range of back motion had decreased. 

The Veteran's initial range of motion was to 50 degrees of flexion, 10 degrees of extension, bilateral lateral flexion, and to 20 degrees of bilateral lateral rotation.  This examination also described the functional loss associated with these numbers as "limited lifting, carrying, stooping, [and] crouching."  Pain was noted during all the range of motion movements and his range of motion decreased upon repetitive use.  Significantly, after three repetitions, forward lumbar flexion was reduced to 20 degrees, while all other ranges remained the same.  This reduction in range of motion most closely matches the 40 percent disabling rating for lumbosacral strain.  The examination continued to note the Veteran's diagnosis of intervertebral disk syndrome, but as previously discussed above, there is no evidence of incapacitating episodes in the prior 12 months sufficient to warrant a higher rating than already assigned.  It is well to note, however, that the appellant is currently not service connected for an intervertebral disc syndrome.  Rather, the grant of service connection is limited to a lumbosacral strain.  

There is no evidence that the appellant's lumbosacral strain at any time since April 16, 2016, has been manifested by unfavorable ankylosis of the entire thoracolumbar spine.  As such, an evaluation in excess of 40 percent is not in order at any time.

The Board finds that the competent medical evidence demonstrates that an evaluation in excess of 40 percent is not warranted on a scheduler basis at any point since April 14, 2016.  The Veteran is in receipt of the maximum evaluation available based on limitation of motion, and there is no competent evidence of ankylosis, incapacitating episodes, or neurological manifestations.  Accordingly, the Board concludes that the preponderance of the evidence is against the claim for an increased evaluation for the Veteran's thoracolumbar strain on a scheduler basis.

Additional considerations 

For each staged period discussed above, the Board considered whether a higher rating is warranted under the regulations relating to additional functional loss due to pain, weakness, fatigability, incoordination, and other factors under DeLuca, 8 Vet. App. at 204-07; 38 C.F.R. §§ 4.40, 4.45.  While the available VA examinations revealed pain sufficient to limit range of motion, during no examination was it sufficient to meet the criteria for a higher rating than assigned.  

While the Board acknowledges that the appellant's back disorder causes pain, the general rating criteria are controlling regardless of whether there are symptoms such as pain (whether or not it radiates), stiffness, or aching in the area of the spine affected by residuals of injury or disease.  38 C.F.R. § 4.71a.  The Board empathizes with the Veteran, but without evidence of further physical restriction or painful motion that restricts functional motion in excess of that found on examination, pain, alone, does not provide an additional basis for a higher evaluation. Id.

The Board also considered whether there are any other Diagnostic Codes which could apply to the Veteran's current lumbar spine disability.  The Veteran is already separately service connected for right leg radiculopathy.  The Board has considered whether a higher rating is warranted under the formula for rating intervertebral disc syndrome based on incapacitating episodes and, although the record does contain evidence of a diagnosis of intervertebral disc syndrome, it is devoid of incapacitating episodes of sufficient frequency and duration to warrant a higher rating than already provided under Diagnostic Code 5237.  It bears repeating, however, that the appellant is not currently service connected for an intervertebral disc syndrome. 


Extraschedular Evaluation

The Board has also considered whether the Veteran's disability during this period presents an exceptional or unusual disability picture as to render impractical the application of the regular scheduler standards such that referral to the appropriate officials for consideration of extra scheduler ratings is warranted.  See 38 C.F.R. § 3.321(b)(1); Bagwell v. Brown, 9 Vet. App. 337, 338-39 (1996).  During his October 2015 hearing before the Board, the Veteran mentioned how his disabilities have impacted his functioning at work, citing trouble sitting for long periods and missing work for back related medical appointments.  During his April 2016 examination, the Veteran reported that his lumbosacral strain did impact his ability to work.  

VA rating criteria are designed to be "adequate to compensate for considerable loss of working time from exacerbations or illnesses proportionate to the severity of the several grades of disability."  38 C.F.R. § 4.1.  The purpose of the rating criteria are primarily to compensate for "impairment in earning capacity," and in this case, although the Veteran did miss work on occasion for treatment related to his low back strain, there is no evidence that the Veteran's actual earning capacity was altered.  38 C.F.R. § 4.1.  

The Veteran was employed full-time during the appellate period until retirement in February 2016.  While the Veteran has contended that his lumbosacral strain is part of the reason he retired in 2016, entitlement to a total disability evaluation based on individual unemployability due to service connected disorders is addressed in the remand below.  The Veteran's evaluations for his lumbar strain are reflective of the impact that such disabilities are expected to have on his occupational functioning.  There is no evidence that the occupational impact of the Veteran's disabilities has been greater than that which is already compensated by the scheduler ratings, and the Board does not find that these assertions raise the issue of entitlement to an extraschedular rating.  Therefore, the Board finds that further discussion of extraschedular consideration is not warranted at this time. 


ORDER

Entitlement to a rating in excess of 10 percent for a lumbosacral strain from December 3, 2012 to December 4, 2013 is denied. 

Entitlement to a 20 percent rating effective December 5, 2013 for a lumbosacral strain is granted subject to the laws and regulations governing the award of monetary benefits.

Entitlement to a rating in excess of 20 percent for a lumbosacral strain from December 5, 2013 to April 15, 2016 is denied.

Entitlement to a rating in excess of 40 percent for a lumbosacral strain since April 16, 2016 is denied.


REMAND

The Veteran contends that his lumbosacral strain, together with his other service connected disabilities, prevents him from maintaining gainful employment.  The Veteran was fully employed until February 2016 and had been for the entire period on appeal prior that date.  The Veteran submitted a claim of entitlement to a total disability evaluation on May 18, 2016, indicating that lumbosacral strain prevents him from being able to work or interact with his grandchildren.

VA will grant a total disability rating based on individual unemployability when the evidence shows that a veteran is precluded from obtaining or maintaining any gainful employment consistent with his education and occupational experience, by reason of his service-connected disabilities.  38 C.F.R. §§ 3.340, 3.341, 4.16 (2015).
 
A total rating for compensation purposes may be assigned where the scheduler rating is less than total when it is found that the disabled person is unable to secure or follow a substantially gainful occupation as a result of a single service-connected disability ratable at 60 percent or more, or as a result of two or more service-connected disabilities, provided at least one disability is ratable at 40 percent or more, and there is sufficient additional service-connected disability to bring the combined rating to 70 percent or more.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.340, 3.341, 4.16(a).  
 
In this case, the Veteran has a combined rating of 80 percent, since April 2013, and has had two single service-connected disabilities which are rated as 40 percent disabling or greater, since April 16, 2016.  Therefore, he does meet the criteria for consideration of a total disability rating based on individual unemployability pursuant to 38 C.F.R. § 4.16(a).  

At the April 2016 VA examination, the Veteran reported having functional loss during everyday activities, not specifically related to employment. He noted that he has "an 18 [month] grandson, that [he] can't pick up and [...] would like to play with."  The Veteran also noted that he does not pick up some things due to pain problems resulting later.  He noted that driving or sitting for long periods of time cause pain.  The Veteran listed several daily housework and leisure activities that his lumbosacral strain has given him problems with.  He noted that he "used to be avid bowler, [but] can't bowl anymore. [he] can't golf [and] can't play basketball."  The Veteran also noted difficulty cutting grass using riding lawnmower, difficulty getting in bathtub and difficulty putting pants on.  

The Veteran has had an examination in relation to employability for some of his service-connected disabilities, knees, heart, and posttraumatic stress disorder but not all of his disabilities have been adequately considered.  Since leaving work in February 2016 some disabilities have increased in rating and his overall disability rating has also increased.  The examination relating to his posttraumatic stress disorder is found to be adequate with regards to that disorder but examination reports for other disabilities do not discuss in sufficient detail their impact on the claimant's ability to be gainfully employed.  There is also no discussion of his service-connected lumbosacral strain and its impact on his ability to obtain or maintain gainful employment. 

The Board accordingly finds that an opinion from a vocational rehabilitation specialist should be requested to determine whether there are substantially gainful occupations that the Veteran could perform which are consistent with his education and occupational experience, despite his service connected disabilities.

Accordingly, the case is REMANDED for the following action:

1. Obtain all outstanding, pertinent records of treatment of the Veteran from the Dublin VA Health Care System and affiliated facilities.  All records received should be associated with the claims file.  If the AOJ cannot locate any Federal records requested herein, it must specifically document the attempts that were made to locate them, and explain in writing why further attempts to locate or obtain any government records would be futile.  The AOJ must then: (a) notify the claimant of the specific records that it is unable to obtain; (b) explain the efforts VA has made to obtain that evidence; and (c) describe any further action it will take with respect to the claim.  The claimant must then be given an opportunity to respond.
 
2. After the above steps have been completed, the Veteran should then be afforded a VA social and industrial survey in order to accurately determine the impact of his service-connected disabilities alone on his ability to obtain and retain substantially gainful employment.  

The vocational rehabilitation specialist should address whether it is at least as likely as not (at least a 50/50 chance) that the Veteran's service connected disabilities to include posttraumatic stress disorder, a lumbosacral strain, pericarditis, bilateral degenerative joint disease in his knees, tinnitus, degenerative arthritis of the right ankle, and right lower extremity radiculopathy prevent all forms of substantially gainful employment that are consistent with his education and occupational experience since May 18, 2016.  

The specialist must address whether it is at least as likely as not that the appellant's service connected disorders standing alone preclude the appellant from working.  If so, a complete rationale must be provided for such an opinion.  The appellant's age MAY NOT be considered in making the determination. 

The specialist is to specifically address the August 2016 compensation and pension examination, along with the November 2016 addendum, describing the Veteran's limitations in relation to his heart, knees, and PTSD.  Access to all records in Virtual VA and VBMS and a copy of this remand must be provided to and reviewed by the specialist.  A complete rationale must be provided for any opinion offered, and the vocational rehabilitation specialist must explain the reasoning therefore.  If the question cannot be answered without resorting to pure speculation, the specialist must provide a complete explanation as to why that is so.

3. After the development requested has been completed, the AOJ should review any opinions to ensure that they are in complete compliance with the directives of this REMAND.  The AOJ must ensure that all examiners documented consideration of the entire claims file and any relevant records in Virtual VA and VBMS.  If any report is deficient in any manner, the AOJ must implement corrective procedures at once.

4. Thereafter, the AOJ must readjudicate the claim.  If the benefits sought are not granted, the appellant and his representative must be furnished with a supplemental statement of the case and afforded an opportunity to respond before the file is returned to the Board for further appellate consideration.
 
The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


